Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Provisional Application 62942037, filed 11/29/2019. 

Claims 1-21 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
 	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Patiejunas et al. [US 8959067 B1, 2015-02-17].

With respect to claims 1 and 13, the claims limitations of the method, and system comprising: 

With respect to claim 1, Patiejunas teaches a computer-implement method, comprising:
receiving, by a search service, data from a customer of a computing resource service provider (col. 2, lines 64-66, a user, client entity, computing resource or other computing device may request that data be stored in the archival data storage service.
Col. 33, lines 24-28, a user might submit a search request for a certain type of item. In this case, the data store might access the user information to verify the identity of the user, and can access the catalog detail information to obtain information about items of that type);
indexing the data to produce an index (col. 2, line 66- col. 3, line 19, the request may include the data to be stored or the data may be provided to the archival data storage service after the request is processed and/or confirmed.  The archival data storage service may also manage metadata associated with operations performed in connection with the service…, managing this metadata may include generating inventory indexes that store the metadata), by a first pool of hot compute nodes of the search service (col. 12, line 61- col. 13, line 2, FIG. 2, one or more storage node managers 244 each controls one or more storage nodes 246 by sending and receiving data and control messages. Each storage node 246 in turn controls a (potentially large) collection of data storage devices such as hard disk drives. A storage node manager 
storing the data and the index [e.g. queue and metadata indexes] in the first pool of hot compute nodes, the hot compute nodes of the first pool of hot compute nodes storing portions of the data and associated portions of the index that the individual hot compute nodes are responsible for locally [e.g. one or more logical data containers for storing data objects of users] (col. 3, lines 44-49, a metadata manager may receive the metadata from the results queue and may partition the metadata into one or more queues or groups. In some aspects, the partitions may be based at least in part on a logical data container identifier that may identify one or more logical data containers for storing data objects of users.
col. 10, line 43- col. 11, line 2, control plane for direct I/O 210 includes a payload data cache 228 for providing transient data storage services for payload data transiting between data plane 214 and front end 208. Such data includes incoming data pending storage and outgoing data pending customer download. As used herein, transient data store is used interchangeably with temporary or staging data store to refer to a data store that is used to store data objects before they are stored in an archival data storage or to store data objects that are retrieved from the archival data storage. A transient data store may provide volatile or non-volatile (durable) storage. In most embodiments, while potentially usable for persistently storing data, a transient data store is intended to store data for a shorter period of time than an archival data storage system ….
Col. 12, lines 49-54, the components of the data plane may be dispersed, local or any combination thereof. For example, various computing or storage components may  and
as a result of satisfaction of at least one migration condition, the at least one migration condition based on a time the data has been stored in the first pool of hot compute nodes being greater than a threshold time (col. 6, lines 15-17, data objects created for a specific purpose or during a specific period of time may be stored in the same logical data container) or a number of requests to access the data being below a request threshold (col. 9, lines 29-34, front end 208 batch processes some or all incoming requests. For example, front end 208 may wait until a certain number of requests has been received before processing (e.g., authentication, authorization, accounting and the like) the requests. Such a batch processing of incoming requests may be used to gain efficiency);
transmitting the data and the index to be remotely stored by a data storage service (col. 16, lines 21-24, metadata plane 216 also includes one or more metadata managers 260 for generating a cold index of data objects (e.g., stored in cold index store 262) based on records in metadata manager job store 258.
Col. 12, lines 49-54, the components of the data plane may be dispersed, local or any combination thereof. For example, various computing or storage components may be local or remote to any number of datacenters, servers or data storage devices, which in turn may be local or remote relative to one another); and
storing metadata associated with at least one of the data and the index in a second pool of warm compute nodes provisioned by the data search service for the customer, the second pool of the warm compute nodes (col. 31, lines 58-66, an index of operations based at least in part on information from a second computing device may be generated. The second computing device may be a user device or a client entity (e.g., a resource instance) operating for another entity or service. The process 1300 may include storing an index of operations associated with stored data) upon receiving a request to access the data, identifying a location of the data (col. 6, lines 55-60, data object identifier may be "self-describing" in that it includes (for example, with or without encryption) storage location information that may be used by the archival data storage system to locate the data object without the need for an additional data structures such as a global namespace key map);
and retrieving the data from the data storage service according to the metadata [e.g. index] (col. 31, line 67-col. 32, line 13, the process 1300 may include retrieving data object identifiers of the stored index at 1306. The process 1300 may include sorting the index based at least in part on retrieved data object identifiers. The data object identifiers may be retrieved from the index in some examples. The process 1300 may include transmitting an entry of an index to a remote computing device. The remote computing device may the second computing device noted above or it may be a different computing device. The process 1300 may include receiving information associated with the stored data. This received information may, correspond to the entry of the index. The process where the index may be updated with the new information).

With respect to dependent claim 2, Patiejunas further teaches storing at least portion of the data and at least a portion of the index in a local cache of at least one of the warm compute nodes, wherein upon receiving the request to access the at least a portion of the data, the second pool of the warm compute nodes retrieve the data from the cache of the at least one warm compute node (col. 3, lines 44-49, a metadata manager may receive the metadata from the results queue and may partition the metadata into one or more queues or groups. In some aspects, the partitions may be based at least in part on a logical data container identifier that may identify one or more logical data containers for storing data objects of users);

With respect to dependent claim 3, Patiejunas further teaches performing a search of the data responsive to the customer request to generate search results; storing the search results in a local cache of at least one of the warm compute nodes (col. 25, lines 59-65, process 600 includes storing reconstructed data in a staging store such as payload data cache 228 described in connection with FIG. 2. In some embodiments, data stored 622 in the staging store may be available for download by a customer for a period of time or indefinitely. In an embodiment, data integrity may be checked (e.g., using a digest) before the data is stored in the staging store); and responsive to a second customer request, obtaining at least part of the search results from the local cache of the at least one warm compute node to fulfill the second customer request (col. 33, lines 24-32, a user might submit a search request for a certain type of item. In this case, the data store might access the user information to verify the identity of the user, and can access the catalog detail information to obtain information about items of that type. The information then can be returned to the user, such as in a results listing on a Web page that the user is able to view via a browser on 

With respect to dependent claim 4, Patiejunas further teaches responsive to receiving the request to access the data; pre-fetching the index from the data storage service and obtaining the data from the data storage service by multiple warm compute nodes of the second pool of warm compute nodes in parallel (col. 3, lines 29-52,  the archival data storage service may include one or more different computing devices configured to perform different tasks. Each device may be communicatively coupled via one or more networks such that they may work together to perform index calculations and/or anti-entropy calculations. For example, one computing device of the archival data storage service may be configured to perform operations for performing jobs while another computing device may be configured to perform operations for providing metadata about those completed jobs to a result queue. Additionally, in some examples, the result queue may be configured to store the metadata corresponding to processed jobs. Still another computing device may be configured to perform operations for receiving data associated with completed operations from a result queue. This data may be metadata and/or may be sortable. For example, a metadata manager may receive the metadata from the results queue and may partition the metadata into one or more queues or groups. In some aspects, the partitions may be based at least in part on a logical data container identifier that may identify one or more logical data containers for storing data objects of users)..

a system, comprising:
one or more processors; and memory that stores computer-executable instructions (Fig. 14) that, as a result of being executed, cause the one or more processors to:
receive a request to perform an operation on data of customer data maintained by a data search service (col. 2, lines 64-66, a user, client entity, computing resource or other computing device may request that data be stored in the archival data storage service.
Col. 33, lines 24-28, a user might submit a search request for a certain type of item. In this case, the data store might access the user information to verify the identity of the user, and can access the catalog detail information to obtain information about items of that type), wherein the data search service stores a first portion of the customer data in a first pool of compute node that stores the first portion of the customer data locally and a second portion of the customer data in a second pool of compute nodes that stores the second portion of the customer data remotely (col. 10, line 43- col. 11, line 2, control plane for direct I/O 210 includes a payload data cache 228 for providing transient data storage services for payload data transiting between data plane 214 and front end 208. Such data includes incoming data pending storage and outgoing data pending customer download. As used herein, transient data store is used interchangeably with temporary or staging data store to refer to a data store that is used to store data objects before they are stored in an archival data storage described herein or to store data objects that are retrieved from the archival data storage. A transient data store may provide volatile or non-volatile shorter period of time than an archival data storage system ….
Col. 12, lines 49-54, the components of the data plane may be dispersed, local or any combination thereof. For example, various computing or storage components may be local or remote to any number of datacenters, servers or data storage devices, which in turn may be local or remote relative to one another);
determine that the data is stored remotely by a data storage service based on metadata stored by a compute node of the second pool of compute nodes (col. 3, lines 44-49, a metadata manager may receive the metadata from the results queue and may partition the metadata into one or more queues or groups. In some aspects, the partitions may be based at least in part on a logical data container identifier that may identify one or more logical data containers for storing data objects of users);
obtain the data from the data storage service by the compute node [e.g. retrieving data object identifiers of the stored index at 1306]; and perform the operation on the data and generate a response to the request based on performance of the operation on the data (col. 31, line 67-col. 32, line 13, the process 1300 may include retrieving data object identifiers of the stored index at 1306. The process 1300 may include sorting the index based at least in part on retrieved data object identifiers. The data object identifiers may be retrieved from the index in some examples. The process 1300 may include transmitting an entry of an index to a remote computing device. The remote computing device may the second computing device noted above or it may be a different computing device. The process 1300 may include This received information may, correspond to the entry of the index. The process where the index may be updated with the new information).

With respect to dependent claim 6, Patiejunas further teaches  wherein the metadata stored by the compute node comprises an index of at least part of the customer data (col. 11, lines 17-30, job tracker store 232 may be partitioned to enable to enable faster cleanup. In one embodiment where data is partitioned by customer account identifiers,…).

Regarding claim 7; the instant claims recite substantially same limitations as the above rejected claim 2 and are therefore rejected under the same prior-art teachings.

With respect to dependent claim 8, Patiejunas further teaches  wherein determining that the data is stored remotely by a data storage service further comprises: determining that the first pool of compute nodes is not storing the data (col. 13, lines 7-20, storage nodes 244 are implemented by one or more computing devices with less powerful computation capabilities than storage node managers 244. Further, in some embodiments the storage node manager 244 may not be included in the data path…).

Regarding claim 9; the instant claims recite substantially same limitations as the above rejected claim 4 and are therefore rejected under the same prior-art teachings.
Regarding claims 10 and 11; the instant claims recite substantially same limitations as the above rejected claim 3 and are therefore rejected under the same prior-art teachings.

With respect to dependent claim 12, Patiejunas further teaches  wherein the compute nodes of the first pool of compute nodes and the second pool of compute nodes comprise virtual machine instances provided by a computing resource service provider (col. 4, line 65-col. 5, line 8, a customer may refer to a machine instance (e.g., with direct hardware access) or virtual instance of a distributed computing system provided by a computing resource provider that also provides the archival data storage system. In some embodiments, the archival data storage system is integral to the distributed computing system and may include or be implemented by an instance, virtual or machine, of the distributed computing system. In various embodiments, network 204 may include the Internet, a local area network ("LAN"), a wide area network ("WAN"), a cellular data network and/or other data network).

With respect to dependent claim 14, Patiejunas further teaches wherein transmitting the customer data and the index to be remotely stored by the data storage service is performed upon satisfaction of at least one migration condition, wherein the at least one migration condition is based on a storage time of the customer data in the first pool of hot compute nodes (col. 6, lines 15-17, data objects created for a specific purpose or during a specific period of time may be stored in the same logical data container).
 wherein the instructions that, as a result of being executed, further cause the one or more processors to store at least one of at least a portion of the customer data or at least a portion of the index locally by at least one of the warm compute nodes of the second pool of warm compute nodes, wherein upon receiving the request, the at least one warm compute node retrieves the customer data locally (col. 10, line 43- col. 11, line 2, control plane for direct I/O 210 includes a payload data cache 228 for providing transient data storage services for payload data transiting between data plane 214 and front end 208….).

Regarding claim 16; the instant claims recite substantially same limitations as the above rejected claim 8 and are therefore rejected under the same prior-art teachings.

With respect to dependent claim 17, Patiejunas further teaches wherein the request to access the customer data further comprises instructions to perform an operation on the customer data, wherein performance of the operation generates search results, and wherein the instructions that, as a result of being executed, further cause the one or more processors to: store the search results locally on a second warm compute node of the second pool of the warm compute nodes [object identifier may be used to retrieve, delete or otherwise refer to the stored data object in subsequent requests]; and responsive to a second customer request, obtaining at least part of the search results locally from the second warm compute node to fulfill the second customer request (col. 6, line 50- col. 7, line 8, archival data storage system 206 provides a data object identifier if the data object is stored successfully. Such data object identifier may be used to retrieve, delete or otherwise refer to the stored data object in subsequent requests. In some embodiments, such as data object identifier may be "self-describing" in that it includes (for example, with or without encryption) storage location …the archival data storage system stores incoming data in a transient durable data store before moving it archival data storage. Thus, although customers may perceive that data is persisted durably at the moment when an upload request is completed, actual storage to a long-term persisted data store may not commence until sometime later (e.g., 12 hours later). In some embodiments, the timing of the actual storage may depend on the size of the data object, the system load during a diurnal cycle, configurable information such as a service-level agreement between a customer and a storage service provider and other factors).

Regarding claim 18 and 19; the instant claims recite substantially same limitations as the above rejected claim 4 and are therefore rejected under the same prior-art teachings.

With respect to dependent claim 20, Patiejunas further teaches wherein the metadata comprises information associated with one or more data objects of the customer data previously accessed by the at least one of the warm compute nodes of the second pool of warm compute nodes (col. 7, lines 56-65, when a data retrieval job is completed, the retrieved data is stored in a staging data store and made 

With respect to dependent claim 21, Patiejunas further teaches wherein the at least one migration condition is based on a time the data has been stored in the first pool of hot compute nodes being greater than the threshold time (col. 6, lines 15-17, data objects created for a specific purpose or during a specific period of time may be stored in the same logical data container.
Col. 8, lines 23-28, objects may be deleted in response to a customer request or may be deleted automatically according to a user-specified or default expiration date. In some embodiments, data objects may be rendered inaccessible to customers upon an expiration time but remain recoverable during a grace period beyond the expiration time).

Response to Amendment
In response to the 07/23/2021 office action claims 1 has been amended, new claim 21 has been added, and no claim has been cancelled. Claims 1-21 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 11/11/2021 have been considered. 
The arguments regarding Dain and Hayworth references are persuasive. The new ground of rejection is presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153